DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swindells (US 2019/0354183 A1, Published November 21, 2019).
As to claim 1, Swindells discloses a feedback controller for a computing device, the controller comprising: 
a sleeve to be disposed about a portion of a user's wrist (Swindells at Fig. 7, loop 710; ¶ [0046] discloses “For example, the loop 710 may be worn by a user around the user's wrist, thereby creating an anchor against, allowing the actuator 706 to exert force on the cable 704”); 
a handle to be grasped by the user's hand (Swindells at Fig. 7, controller 702); and 
a first actuator coupled to the handle and the sleeve (Swindells at Fig. 7, actuator 706 is coupled to loop 710 and controller 702), 

As to claim 6, Swindells discloses a feedback controller for a computing device, the controller comprising: 
a handle that is to be grasped by a hand of a user (Swindells at Fig. 7 controller 702); and 
a first actuator coupled to the handle (Swindells at Fig. 7, actuator 706 is coupled to controller 702), 
wherein the first actuator is to be coupled to a wrist of the user (Swindells at Fig. 7, actuator 706 is coupled to loop 710) and is to be communicatively coupled to the computing device (Swindells at ¶ [0003] discloses “The system also comprises a processor coupled to the virtual or augmented reality controller and the haptic output device.”), and 
wherein the first actuator is to move the handle based on a first command from the computing device (Swindells at Fig. 7-8; ¶ [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 3, 4, 5, 7, 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Swindells (US 2019/0354183 A1, Published November 21, 2019) in view of An (6,429,849 A1, Patented August 6, 2002).
As to claim 2, Swindells discloses the feedback controller of claim 1, comprising…, wherein the first actuator is to translate the handle relative to the sleeve (Swindells at Figs. 6-7). and.
Swindells does not disclose a second actuator coupled to the handle.  Swindells also does not disclose that the second actuator is to rotate the handle about an axis.
However, An does disclose a second actuator coupled to the handle (An at Fig. 3, X-axis motor 128 and Y-axis motor 129).
An also discloses that the second actuator is to rotate the handle about an axis (An at col. 7, ll. 16-25 discloses “Referring back to FIG. 3, it will be noted that a lower end of control handle shaft 114 is pivotally coupled to a full-gimbal assembly 127, which includes an X-axis motor-128 and a Y-axis motor 129. These two motors apply haptic feedback torques acting on the control handle to rotate it about the X and Y axes, respectively, in response to haptic control signals 122.”).
Swindells discloses a base haptic feedback input device upon which the claimed invention is an improvement.  An discloses a comparable haptic feedback input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Swindells the teachings of An for the predictable result of providing an assembly with electric motors to provide a haptic feedback force (An at col. 4, ll. 30-32).
As to claim 3, the combination of Swindells and An discloses the feedback controller of claim 2, comprising an elongate member coupled to the handle, wherein the first actuator is to extend and retract the elongate member (Swindells at Fig. 7, cable 704), 
and wherein the second actuator is to rotate the handle about the axis relative to the elongate member (An at Fig. 3; col. 7, ll. 16-30).
Swindells discloses a base haptic feedback input device upon which the claimed invention is an improvement.  An discloses a comparable haptic feedback input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Swindells the teachings of An for the predictable result of providing an assembly with electric motors to provide a haptic feedback force (An at col. 4, ll. 30-32).
As to claim 4, the combination of Swindells and An discloses the feedback controller of claim 3, wherein the elongate member is coupled to the sleeve with the first actuator (Swindells at Fig.7, cable 704 is coupled to loop 710 through actuator 706).
As to claim 5, the combination of Swindells and An discloses the feedback controller of claim 3, wherein the first actuator and the second actuator are to be communicatively coupled to the computing device, and wherein the first actuator and the second actuator are to actuate based on commands from the computing device (Swindells at Fig. 8; An at col 5, ll. 6-17).
Swindells discloses a base haptic feedback input device upon which the claimed invention is an improvement.  An discloses a comparable haptic feedback input device which has been improved in the same way as the claimed invention.  Hence, it would 
As to claim 7, Swindells discloses the feedback controller of claim 6, comprising… wherein the first actuator is to translate the handle based on the first command (Swindells at Figs. 7-8).
Swindells does not disclose a second actuator coupled to the handle, wherein the second actuator is to be communicatively coupled to the computing device.  Swindells also does not disclose that the second actuator is to rotate the handle about an axis based on a second command from the computing device.
However, An does disclose a second actuator coupled to the handle, wherein the second actuator is to be communicatively coupled to the computing device (An at Fig. 3, X-axis motor 128 and Y-axis motor 129; col. 5, ll. 6-17),
that the second actuator is to rotate the handle about an axis based on a second command from the computing device (An at col. 7, ll. 16-25 discloses “Referring back to FIG. 3, it will be noted that a lower end of control handle shaft 114 is pivotally coupled to a full-gimbal assembly 127, which includes an X-axis motor-128 and a Y-axis motor 129. These two motors apply haptic feedback torques acting on the control handle to rotate it about the X and Y axes, respectively, in response to haptic control signals 122.”).
Swindells discloses a base haptic feedback input device upon which the claimed invention is an improvement.  An discloses a comparable haptic feedback input device which has been improved in the same way as the claimed invention.  Hence, it would 
As to claim 8, the combination of Swindells and An discloses the feedback controller of claim 7, wherein the handle is coupled to an elongate member, wherein the first actuator is to translate the handle by actuating the elongate member (Swindells at Figs. 6-7).
As to claim 9, the combination of Swindells and An discloses the feedback controller of claim 8, wherein the first actuator is to extend and retract the elongate member. (Swindells at Fig. 6-7)
As to claim 11, the combination of Swindells and An discloses the feedback controller of claim 7, comprising a sleeve that is to cover a portion of the wrist, wherein the first actuator is mounted to the sleeve (Swindells at Fig. 7, loop 710).
Claims 10, 12, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swindells (US 2019/0354183 A1, Published November 21, 2019) in view of An (6,429,849 A1, Patented August 6, 2002) and Olien (US 2003/0025723 A1, Published February 6, 2003).
As to claim 10, the combination of Swindells and An discloses the feedback controller of claim 8. 
The combination does not disclose that the handle is rotatably coupled to the elongate member, and wherein the second actuator is to rotate the handle about the axis relative to the elongate member.

The combination of Swindells and An discloses a base haptic computer interface device upon which the claimed invention is an improvement.  Olien discloses a comparable haptic computer interface device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Swindells and An the teachings of Olien for the predictable result of providing control of a graphical image that is a graphical representation of an instrument being manipulated by a user (Olien at ¶ [0028]).
As to claim 12, Swindells discloses a feedback controller for a computing device, the controller comprising: 
a wearable sleeve (Swindells at Fig. 7, loop 710; ¶ [0046] discloses “For example, the loop 710 may be worn by a user around the user's wrist, thereby creating an anchor against, allowing the actuator 706 to exert force on the cable 704”); 
a first actuator coupled to the wearable sleeve (Swindells at Fig. 7, actuator 706); 
an elongate member coupled to the first actuator (Swindells at Fig. 7, cable 704); 
a handle… coupled to the elongate member (Swindells at Fig. 7, controller 702); and… 
wherein the first actuator is to extend and retract the elongate member to translate the handle (Swindells at Figs. 6-8; ¶ [0045] discloses “By retracting the cable, the actuator 706 is able to output a haptic effect on the controller 702. For example, by 
The combination does not disclose Swindells does not disclose a second actuator coupled to the handle.  The combination does not disclose does not disclose that the second actuator is to rotate the handle.
However, An does disclose a second actuator coupled to the handle (An at Fig. 3, X-axis motor 128 and Y-axis motor 129).
An also discloses that the second actuator is to rotate the handle (An at col. 7, ll. 16-25 discloses “Referring back to FIG. 3, it will be noted that a lower end of control handle shaft 114 is pivotally coupled to a full-gimbal assembly 127, which includes an X-axis motor-128 and a Y-axis motor 129. These two motors apply haptic feedback torques acting on the control handle to rotate it about the X and Y axes, respectively, in response to haptic control signals 122.”).
Swindells discloses a base haptic feedback input device upon which the claimed invention is an improvement.  An discloses a comparable haptic feedback input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Swindells the teachings of An for the predictable result of providing an assembly with electric motors to provide a haptic feedback force (An at col. 4, ll. 30-32).
The combination does not disclose the handle is rotatably coupled.
However, Olien does disclose that the handle is rotatably coupled (Olien at Figs. 3-5, in particular).

As to claim 13, the combination of Swindells, An, and Olien discloses the feedback controller of claim 12, wherein the first actuator and the second actuator are to be communicatively coupled to the computing device, and wherein the first actuator and the second actuator are to actuate based on commands from the computing device (Swindells at Fig. 8; An at col 5, ll. 6-17).
Swindells discloses a base haptic feedback input device upon which the claimed invention is an improvement.  An discloses a comparable haptic feedback input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Swindells the teachings of An for the predictable result of providing an assembly with electric motors to provide a haptic feedback force (An at col. 4, ll. 30-32).
As to claim 15, the combination of Swindells, An, and Olien discloses the feedback controller of claim 12, wherein extension and retraction of the elongate member by the first actuator is to cause extension and flexion of a wrist of a user (Swindells at Figs. 6-7), 

Swindells discloses a base haptic feedback input device upon which the claimed invention is an improvement.  An discloses a comparable haptic feedback input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Swindells the teachings of An for the predictable result of providing an assembly with electric motors to provide a haptic feedback force (An at col. 4, ll. 30-32).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 14, none of the prior art found by the Examiner discloses the claimed aspect of:  wherein the second actuator is coupled to the elongate member and is to rotate the handle about an axis relative to the elongate member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
11/12/2021